Citation Nr: 1627950	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  09-25 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for an adjustment disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1987 to January 1988, from January 1991 to June 1991, and from June 2004 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Medical records need to be obtained before the Board can decide the appeal.  First, the Veteran's former representative highlighted multiple sources of missing treatment records in its September 2013 Informal Hearing Presentation (IHP) (page 3).  Second, the Veteran testified that VA and private physicians have treated him, and these records do not appear in the claims file.

VA last examined the Veteran in August 2008.  The Board, based upon the Veteran's April 2016 testimony and the IHP, will also order a new VA examination to determine the current severity of the adjustment disorder.

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding treatment records to include:

a) all treatment records from DCS Mental Health dated from 2007 to present.  The Veteran, based on his testimony and an August 2008 letter from this facility, appears to have been treated at this facility periodically since 2007.
b) all VA treatment records from the Boston VA medical center dated from 2007 to present, to include the facility at which T.C., the person who completed the January 2016 DBQ, works.

c) All VA records from the Translational Research Center for Traumatic Brain Injury and Stress Disorders, as described in an April 2016 letter from R.M.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected psychiatric disorder.  

3.  Readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give him an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

